PER CURIAM.
John Olson appeals from sentences entered following the revocation of Ms probation and sentencing on the underlying charge and subsequent conviction on a separate charge. As entered, these sentences are to run consecutively; however, the written plea agreement contemplates concurrent sentences. TMs case is remanded with directions to either sentence the defendant in accordance with the written agreement or allow him the opportumty to withdraw Ms plea. Kirkman v. State, 559 So.2d 695 (Fla. 3d DCA)(sentence vacated and remanded when the trial court imposed a sentence other than that contemplated in the written plea agreement without explicitly giving the defendant the opportumty to withdraw the plea), review denied, 574 So.2d 143 (Fla.1990).
Vacated and remanded.